Citation Nr: 0032706	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  94-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a kidney 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
RO that denied secondary service connection for a kidney 
disorder.  This case was remanded by the Board in July 1996, 
July 1999, and January 2000.  It is now again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1. Service connection is in effect for a manic depressive 
illness with PTSD, currently evaluated as 100 percent 
disabling.  

2. Medication which the veteran takes or has taken for his 
service connected psychiatric disorder, including lithium, 
did not cause him to develop a kidney disorder.  

3. Medication which the veteran takes or has taken for his 
service connected psychiatric disorder, including lithium, 
did not result in an increase in severity of his kidney 
disorder.  


CONCLUSION OF LAW

The veteran's kidney disorder is not proximately due to or 
the result of his service connected psychiatric disability.  
38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

Service connection is currently in effect for manic 
depressive illness, with post-traumatic stress disorder, 
currently evaluated as 100 percent disabling.  The record 
indicates that the veteran was prescribed lithium for his 
psychiatric disability from 1974 to 1991.  The veteran was 
also prescribed other medication for the treatment of his 
psychiatric symptomatology, including Tegretol, Clonazepam, 
Bupropion, a transdermal scopolamine patch, Nortriptyline, 
and Prozac.  

After a VA hospitalization for the treatment of the veteran's 
psychiatric symptoms in October 1985, the discharge diagnoses 
included hypertension.  On VA medical examination in December 
1991, the veteran gave a history of hypertension, diabetes, 
and renal insufficiency.  

In June 1992 a copy of a page from a medical textbook was 
received that contained an underlined passage to the effect 
that lithium "produces chronic interstitial nephritis".  
Also received in June 1992 was a copy of a reference book 
page devoted to Lithium Carbonate, which showed that it was 
contraindicated for patients with significant renal disease.  

After a May 1992 renal biopsy conducted at a private 
hospital, the diagnosis was sclerosis of three out of five 
glomeruli; tubulointerstitial disease, focal; moderate to 
severe arteriosclerosis.  

In a statement dated in June 1992, P. D. Teredesai, M.D., 
reported that electronic microscopic evaluation of the 
veteran's renal biopsy showed that he probably had tubule-
interstitial disease.  In view of the veteran's 15-year 
history of taking lithium, Doctor Teredesai believed that 
lithium might have contributed to the same.  The doctor 
believed that continuing to take lithium raised a high risk 
of progressive renal failure.  

During a private hospitalization in August and September 
1992, a physical examination evaluation revealed renal 
insufficiency associated with hypertension.  After a 
psychiatric examination conducted during this 
hospitalization, the diagnoses included kidney failure due to 
lithium.  At the time of discharge, the diagnoses included 
hypertension with chronic renal failure and borderline 
diabetes.

During a January 1993 VA medical examination, the May 1992 
renal biopsy report was reviewed.  The examining physician 
concluded that the veteran had renal insufficiency, which was 
due to hypertension with a possible contribution by diabetes.  
The doctor doubted that that the veteran's lithium use caused 
the renal insufficiency.  After a VA hospitalization in July 
and August 1993, the discharge diagnoses included 
interstitial nephritis secondary to lithium toxicity.  

In view of the above conflicting medical opinions as to the 
nature and etiology of the veteran's kidney disability, and 
since it was uncertain as to whether any of these opinions 
were based on a complete review of the record, the Board, in 
the July 1996 remand, instructed the RO to afford the veteran 
a comprehensive VA examination by a board of two 
nephrologists.  Among other things, the examiners were to 
render an opinion as to the etiology of the veteran's 
interstitial nephritis, specifically whether it was at least 
as likely as not that it was due to lithium or any other 
medication taken by the veteran for the treatment of his 
psychiatric disability.  The examiners were also to indicate 
whether the veteran had diabetes mellitus, and if so, the 
impact of this disease on the veteran's interstitial 
nephritis was to be specified.  

The examiners were also to express an opinion as to whether 
the veteran's interstitial nephritis or any other renal 
disorder had been aggravated by medications taken for the 
treatment of the veteran's psychiatric disorder.  This was to 
provide clinical information necessary for adjudication of 
the issue of secondary service connection for a kidney 
disorder which conformed to the holding of the United States 
Court of Appeals for Veteran's Claims (Court) in the case of 
Allen v. Brown, 7 Vet. App. 439 (1995).  

On a November 1996 VA examination for evaluation of possible 
diabetes, the examiner said that there was no indication for 
a definite diagnosis of diabetes.  A diagnosis of 
hyperglycemia of unclear etiology was reported.  

After a VA examination conducted in December 1996, the 
examiner said that the 1992 biopsy showed glomerulosclerosis 
but not interstitial nephritis.  It was again noted that the 
relationship between lithium and end stage renal disease was 
controversial.  However, since the 1992 biopsy was consistent 
with interstitial nephritis, it was unlikely that the 
veteran's kidney disease was secondary to lithium even if 
lithium could lead to end stage renal disease.  The diagnoses 
included chronic renal insufficiency likely secondary to 
hypertension.  

On further VA examination in January 1997, it was noted that 
lithium had been implicated in chronic interstitial nephritis 
and chronic renal insufficiency, but the examining physician 
believed that this was in dispute.  The examiner believed 
that the veteran's pathology was most consistent with 
hypertensive nephrosclerosis but he could not rule out 
definitively that lithium did not "play a role" in the 
etiology of the veteran's kidney disease.  It was said that 
the veteran's pathology was consistent with either 
hypertensive nephrosclerosis or lithium induced disease.  

Neither of the physicians who conducted the VA examinations 
of December 1996 and January 1997 commented in regard to 
whether the veteran's kidney disease was aggravated by the 
veteran's use of lithium and the examining physicians also 
made no comment regarding the relationship, if any, between 
the other medications prescribed for treatment of the 
veteran' psychiatric disorder and the development of his 
kidney disability.  In view of these insufficiencies, the 
Board again remanded this case in July 1999 for further 
review of the evidence by the VA nephrologists who conducted 
the December 1996 and January 1997 VA examinations and a 
further medical opinion as to whether it was at least as 
likely as not that lithium or any other medication provided 
for treatment of the veteran's psychiatric disorder either 
caused or aggravated the veteran's kidney disorder.  

In a September 1999 addendum, Linda Fried, M.D., the VA 
physician who conducted the December 1996 VA examination 
reiterated that the veteran's biopsies were not consistent 
with interstitial nephritis.  She further stated that it was 
therefore unlikely that the veteran's kidney disease was 
secondary to lithium or any other medication that could lead 
to end stage renal disease.  She believed that the veteran's 
chronic renal insufficiency was likely secondary to 
hypertension.  The addendum was silent as to whether any of 
the veteran's psychotropic medications, particularly lithium, 
could have produced an increase in severity of any kidney 
disease present.  The VA physician who conducted the January 
1997 VA examination did not submit any additional comments.  
(Review of the record indicates that this particular 
physician was no longer employed at the VA facility and his 
whereabouts were unknown.)

In view of the above noted deficiencies, the Board again 
remanded this case in January 2000 for further development.  
The VA physicians who conducted the December 1996 and January 
1997 examinations (or other VA nephrologists, if the 
examining physicians were no longer available) were to 
comment as to whether it was at least as likely as not that 
lithium or any other medication provided for the treatment of 
the veteran's psychiatric disability either caused or 
aggravated the veteran's kidney disorder.  

Pursuant to the Board's January 2000 remand, Linda Fried, 
M.D., the VA physician who examined the veteran in December 
1996, commented in February 2000 that the veteran's renal 
biopsy showed hypertensive disease and there was no evidence 
of lithium induced disease in the biopsy.  She therefore 
believed that there was no evidence implicating lithium as an 
aggravating cause.  She also said that, based on the 
veteran's lab results, his renal disease had clearly 
worsened.  It was said that the etiology of the worsening of 
the veteran's kidney condition was unclear, but she did not 
feel that lithium could be implicated.  She also commented 
that, if the veteran had a neurogenic bladder, Haldol or 
Rispertol could be implicated, but, otherwise, Doctor Fried 
found no evidence to implicate these medications.  

In August 2000, another VA physician reviewed the veteran's 
medical records.  He noted that the veteran's 1992 renal 
biopsy showed changes most consistent with hypertensive 
kidney disease.  The doctor believed that, based on the 
findings of the renal biopsy it was more likely than not that 
his renal disease was due to hypertensive nephrosclerosis.  
It was not possible to definitely rule out an effect on the 
kidney disease by lithium, but the changes noted on the 
biopsy were far from characteristic of the findings 
associated with lithium induced kidney disease.  It was said 
that the characteristics associated with lithium related 
kidney pathology included tubular atrophy and interstitial 
fibrosis out of proportion to the degree of 
glomerulosclerosis of vascular disease, and this was 
specifically not so in the veteran's case.  The primary 
finding in the veteran's case was vascular disease with a 
minimal degree of interstitial nephritis.  The doctor also 
said that it was unlikely that drug induced kidney changes 
would progress after discontinuance of the medication.  The 
doctor further stated that the other medication that the 
veteran received for his psychiatric disorder were not 
associated with the development of renal disease.  The doctor 
concluded that it was his opinion, based on a detailed review 
of the veteran's records, that it was more likely than not 
that the veteran's renal disease was the result of 
hypertensive nephrosclerosis and was unrelated to treatment 
with lithium or other psychotropic medications.  

II.  Legal Analysis

The veteran has contended that his currently diagnosed renal 
disease is related to his use of lithium and other 
psychotropic medications for the treatment of his service 
connected psychiatric disability.  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability or which is aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The evidence indicates that the veteran received lithium for 
the treatment of his psychiatric disability for many years 
beginning in the 1970s, and he was also prescribed various 
other psychotropic medications for the treatment of this 
service connected disability.  In October 1985, the veteran 
was diagnosed with hypertension.  In the early 1990s the 
veteran was found to have renal insufficiency and a renal 
biopsy of June 1992 showed sclerosis of three out of five 
glomeruli; tubulointerstitial disease, focal; and moderate to 
severe arteriosclerosis.  Review of the record reveals 
conflicting clinical evidence, both from the VA and from 
private health care providers, as to whether the veteran's 
renal disease was related to his lithium use or was due to 
hypertension.  

In view of the contradictory medical opinions regarding the 
etiology of the veteran's renal disease, the Board has 
repeatedly remanded this case to determine whether there is a 
relationship between the veteran's use of psychotropic 
medications, especially lithium, and his renal disease.  VA 
nephrologists examined the veteran in December 1996 and 
January 1997 and concluded, essentially, that the veteran's 
renal disease was related to his hypertensive disease.  In a 
September 1999 statement, one of the nephrologists who 
examined the veteran earlier opined that neither lithium nor 
any other psychotropic medication prescribed to the veteran 
caused his renal disease.  In February 2000 this physician 
further opined, essentially, that the veteran's psychotropic 
medications, including lithium did not aggravate the kidney 
disorder.  She did state that Haldol and Rispiridol could be 
implicated if there was evidence that the veteran had a 
neurogenic bladder, but the clinical evidence of record 
contains no indication that such is the case here.  Finally, 
another VA physician reviewed the record in August 2000 and 
opined, essentially, that neither lithium nor any other 
psychotropic medication was related to the veteran's renal 
disease.  

In view of the above evidence, the Board concludes that the 
preponderence of the evidence shows that the veteran's renal 
disease was not proximately due to or the result of 
medication taken for the treatment of his service connected 
psychiatric disability.  It is further concluded that no 
psychotropic medication, including lithium, caused a 
worsening of the veteran's renal disease.  Since that is the 
case, secondary service connection for kidney disease is 
denied.  



ORDER

Entitlement to secondary service connection for kidney 
disease is denied.  





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

